Citation Nr: 0913845	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD) with dysthmia; for the 
period prior to October 11, 2006, evaluation in excess of 30 
percent; for the period beginning October 11, 2006, 
evaluation in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO that allowed service connection for PTSD with dysthmia 
and assigned a 30 percent rating effective May 2, 1995.

It is noted that the rating criteria for rating this disorder 
changed in October 1996.  The RO has cited to only the 
current criteria.  In view of the partial grant below, the 
Board deems that new criteria more favorable to the appellant 
and it will be considered herein.

In correspondence dated December 17, 2008, the Veteran makes 
a claim for entitlement to effective date prior to May 2, 
1995, for the grant of service connection for PTSD as well as 
a claim for an effective date prior to October 11, 2006, for 
the grant of a total rating based on individual 
unemployability based on service-connected disability (TDIU).  
As these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

For the entire period of the appeal, the Veteran's service-
connected PTSD symptoms are shown to be moderate in nature 
and more nearly approximated by occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  Occupational and social impairment 
with deficiencies in most areas and inability to establish 
and maintain effective relationships is not demonstrated.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an evaluation of 50 
percent, but no higher, for the service-connected PTSD for 
the period prior to October 11, 2006 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 
Diagnostic Code 9411 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD for the 
period beginning on October 11, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in a December 2008 Supplemental 
Statement of the Case.    

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the VCAA letters, the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.  In any event, in November 2008 the RO issued the 
Veteran a letter in full compliance with the requirements of 
Vazquez-Flores.  Thereafter, a Supplemental Statement of the 
Case was issued in December 2008.  See Mayfield, supra.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A.	Facts

In a June 1990 rating decision, the RO denied the Veteran's 
claim for service connection for a "nervous condition." In 
a statement received on May 2, 1995, the Veteran indicated 
that he was filing a claim for service connection for PTSD.  
In the now appealed May 2005 rating decision, the RO allowed 
service connection for PTSD and assigned a 30 percent rating 
effective May 2, 1995.  In a September 2008 rating decision, 
the RO increased the Veteran's rating for his service-
connected PTSD to 50 percent effective October 11, 2006.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased evaluation for the service-connected PTSD remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

The record is replete with post service mental hygiene clinic 
treatment records documenting the treatment the Veteran 
received for his various psychiatric disorders, including his 
service-connected PTSD.  The record indicates that the 
Veteran received a VA examination in December 1996 in which 
he complained of a nervous condition.  The examiner recorded 
his previous treatment for psychiatric disorders and events 
of the Veteran's service in Vietnam.  He reported that he had 
nightmares and nervousness shortly after he returned from 
Vietnam; however, it had diminished markedly with time.  He 
complained of social isolation except his contacts with his 
immediate family.  He reported he had no friends and had days 
where he just did not feel like getting up in the morning.  
He described having restless and disturbed sleep on frequent 
occasions.  Twice a week he experienced a "panic-like" 
episode with symptoms of tightness in his chest and tingling 
in his lower extremities.  He also had periods of 
anticipatory anxiety.  He was an excessive worrier and his 
biggest concerns were his employment and his family.  He 
described himself as hyperactive and having difficulty 
handling stress.  He feared being locked up in an enclosed 
space and eating in public places.

Objectively, he was alert, oriented and casually dressed 
(appropriately for the season).  He was somewhat apprehensive 
and anxious with rapid speech and some disorganization in his 
verbalizations.  He tended to be tangential and 
circumstantial and his mood was somewhat anxious and slightly 
depressed.  His affect was appropriate and reactive.  He 
recalled events of his service in Vietnam and worried about 
his physical health and his employment (he anticipated losing 
his job because of taking too many days off).  He had periods 
of "panic-like" attacks with symptoms of heaviness in his 
chest and tingling in his hands and excessive nervousness.  
He stated that if it were not for his family, he would have 
been "long gone."  He had no psychotic symptoms, no 
suicidal or homicidal ideation, and no deficiencies in 
concentration.  His immediate recall was intact but his short 
term memory was impaired.  His judgment was not grossly 
impaired and his insight was partial.

He was diagnosed with dysthymic disorder with features of 
panic attacks.  He was assigned a Global Assessment of 
Functioning (GAF) score of 55 which represented moderate 
social and occupational impairment on account of feelings of 
depression and anxiety with "panic-like" episodes.  He was 
scheduled for further testing to evaluate his PTSD because he 
did reveal some "mild reliving symptoms in the form of 
dreams and recollection of memories."  There seemed to be no 
other signs of any flashbacks.  He did have panic-like 
attacks which could not be linked to any possible cause.  He 
was a self-described loner but he had a happy marriage.  His 
difficulty with staying employed for long periods of time due 
to his frequent absenteeism was troubling.

In an April 1997 VA examination, the examiner recorded the 
Veteran's reported background, family and military history.  
The Veteran reported seeing "lots of action where I saw guys 
with their guts hanging out" during his time in Vietnam.  He 
complained of anxiety, panic attacks, nightmares, night 
sweats and disturbing dreams, including occasions when he ran 
out in his underwear.  He complained of constant headaches, 
gastritis, skin eruptions and the constant need to urinate.  
He was obsessed with the fact that two of his brothers-in-law 
and one nephew committed suicide.  He felt he could not trust 
anybody as a result of his experiences in Vietnam.  He had 
much confrontation with his supervisors in his current 
employment because of his need for sick leave.

Objective testing was remarkable in portrayal of severe and 
pervasive failure of adaptive coping capacity and collapse of 
defensive strategies.  Notwithstanding the three suicides in 
the Veteran's family, his depression, feelings of inadequacy, 
self-depreciation and the faculty for brooding rumination 
would be a serious issue.  Social alienation, shyness, and 
introversion and his moodiness as well as a significant 
degree of distrust and suspicion make for the opportunity of 
minimal social positive responsiveness and reinforcement.  
The Veteran was diagnosed with PTSD and dysthymic disorder.  
He was assigned a GAF score of 50, which represented severe 
difficulties with vocational and social functioning.

In a November 1997 treatment record, the Veteran complained 
of panic disorder since 1970.  The Veteran complained that he 
had nightmares, chronic anxiety and panic attacks since his 
return from Vietnam.  He was unable to hold steady employment 
after his return.  He received psychiatric treatment at the 
VA and was prescribed multiple psychotropic medications.  He 
reported that he was diagnosed with PTSD; however, he denied 
any hospitalizations related thereto.  He reported that panic 
attacks and severe anxiety had rendered him unemployable 
since August 1997.  The examiner recorded events of the 
Veteran's family, social and work history.  The Veteran was 
diagnosed with chronic depression and the examiner 
recommended he be scheduled for comprehensive psychiatric 
evaluation.

In a March 1999 VA treatment record, the Veteran complained 
of having a nervous condition with panic attacks since he 
returned from Vietnam.  Most recently he had been 
experiencing the symptoms for the past 3-4 weeks.  He 
reported that his prescribed medication was not offering 
relief of the symptoms; however, his wife reported otherwise.  
He also complained of chronic depression with irritability.

Objectively, his speech was normal and relaxed.  His mood was 
reportedly depressed.  There was no psychosis and the Veteran 
had no suicidal or homicidal ideation.  Memory was intact and 
judgment and insight were good.  He was diagnosed with 
dysthymic disorder with panic attack features and R/O PTSD.  
He was assigned a GAF score of 65.

In a September 2002 VA treatment record, the Veteran's 
reported chief complaint was feelings of guilt.  He felt 
perhaps his daughter's recently diagnosed brain tumor was a 
result of his exposure to Agent Orange in Vietnam.  He 
reported that all of a sudden his Vietnam experiences came 
flashing back on him.  He reported that despite his military 
occupational specialty (MOS) he saw combat and witnessed 
casualties of war.  He had feelings of depression with loss 
of motivation and feelings of hopelessness.  His prescribed 
Prozac was helping with these symptoms.   He had bouts of 
anxiety and still had constant feelings of nervousness.  
Medication was helping with his anxiety and sleep 
disturbances.  He had no suicidal or homicidal thinking.

Objectively his mood was nervous and reportedly depressed.  
His affect was apprehensive and tense.  His speech was rapid 
and coherent.  There was no psychosis and he had no suicidal 
or homicidal ideation.  His thought pattern focused on events 
of Vietnam and his guilt feelings of being the cause of his 
daughter's brain tumor.  His memory was intact and judgment 
and insight were fair to good.  His diagnosed psychiatric 
disorder was confirmed and he was assigned a GAF score of 55.

In a December 2002 VA treatment record, the Veteran was seen 
for follow-up of medication management and supportive 
therapy.  He complained of anxiety, tightness in his chest, 
difficulty concentrating and nervousness.  He had problems 
performing his job functions and had difficulty with his boss 
who was similar to a staff sergeant he had problems with 
during his time in active service.  

He had not adverse effects of his medication.  He was quit 
glib and was eager to convince the examiner of the impact his 
combat experience had on his life.  He was preoccupied with 
compensation issues and was dissatisfied with previous 
examination results in that he felt the examiner was not 
paying attention to him.  He was coherent and relevant with 
no psychomotor slowing.  Affect was appropriate and mood was 
somewhat anxious.  There was no significant depression; 
however, the Veteran was somewhat somatic.  The Veteran had 
no suicidal or homicidal ideation or psychotic thinking.  He 
was diagnosed with anxiety disorder and possible PTSD and 
assigned a GAF of 75.

In an April 2003 VA treatment record, the Veteran was seen 
for follow-up of medication management and supportive 
therapy.  The Veteran complained of anxiety, feelings of 
confusion and "panic attack."  He attributed the panic 
attacks to his experiences in Vietnam.  His adjustment to his 
service in Vietnam was quite traumatic and he had intrusive 
memories that have hampered his occupational adjustment as he 
was unable to hold any job, although presently he was 
employed as a helmet fabricator.  He reported that he felt 
depressed to the point that he wished he were dead or didn't 
care whether he lived or died.  He complained of poor 
concentration and poor sleep.

The examiner noted the Veteran was preoccupied with 
convincing the examiner that his symptoms were indicative of 
PTSD.  The Veteran talked in a very glib manner without 
significant corresponding effective expression and there 
appeared to be a significant discrepancy between the reported 
symptoms and objective behavior such as depression, not 
considered suicidal or homicidal, although he reportedly 
wished that he were dead.  There was no indication of 
psychotic thinking; his affect was appropriate; however, his 
mood was anxious.  The Veteran reported intrusive memories; 
however, insight was fair and judgment was not impaired.  The 
Veteran's dysthymic disorder with anxiety was confirmed and 
he was assigned a GAF of 75.

In February, June and December 2004 VA treatment records the 
Veteran continued to receive treatment for his dysthmia.  In 
the December 2004 treatment record, the Veteran complained of 
feeling depressed intermittently; however, he was unable to 
clearly delineate any specific psychological events.  He 
worried about his daughter whose medial concerns he believed 
were related to his exposure to Agent Orange during his 
service in Vietnam.  He made vague complaints of "leaving 
myself in Vietnam" and reported since his return he suffered 
from anxiety, panic and depression.  He had disturbed sleep; 
although, medication helped a bit in this regard.  A recent 
funeral brought back memories of seeing dead bodies in 
Vietnam.

He was compliant with his medication with no adverse effects.  
The Veteran was cooperative and quite glib in his talk and 
tended to speak fast and was suggestible.  There was some 
degree of discrepancy between severity of reported subjective 
symptoms and objective behavior.  There was no suicidal or 
homicidal ideation or psychotic thinking.  He was diagnosed 
with dysthmia with PTSD features and assigned a GAF of 75.

In an April 2006 VA examination report, the examiner 
documented the history of treatment the Veteran received for 
his service-connected PTSD.  The Veteran complained that the 
severity of his PTSD symptoms had increased.  He complained 
of nightmares occurring more than 2-3 times weekly.  He was 
awakened out of these nightmares by his wife who stated that 
he was yelling and screaming in the middle of his sleeping.  
He had been having flashbacks more frequently, 2-3 times 
weekly and he became very disturbed then sad and angry.  The 
Veteran recounted his Vietnam stressor.  He claimed that if 
he saw any type of movie with war scenes, he reexperienced 
this traumatic event.  He also complained of an increased 
paranoia and reported that he avoided people and had recently 
installed 3 fake cameras in his house which he had been 
telling people were real cameras that could detect motion.  
He generally felt safe in his home but was increasingly 
scared of going outside.  He had startled reactions which 
could occur unpredictably.  He also complained of anxiety 
symptoms and panic attacks manifested by dry mouth, tingling 
sensation in his fingers, shortness of breath, feelings as if 
he will stop breathing and the sweats (cold and hot).  He 
also had feelings of guilt related to his daughter's illness 
because he felt like his exposure to Agent Orange was the 
cause.  He also had survivor's guilt because he made it while 
his buddies passed away in Vietnam.  He indicated the 
medication helped only to a certain extent, but reported 
things never improved.  He denied having impulsive behavior 
or suicidal or homicidal ideation.  Over the years he had 
about 20 different jobs, the longest of which lasted 17 
years.  He had not been employed for 1 1/2 years.  He had been 
married 37 years and his wife provided very strong support.

Objectively, the Veteran was alert, oriented and coherent.  
His speech was pressured but he was talkative and 
cooperative.  There were somatic concerns and feelings of 
survivals guilt.  There was no overt memory deficit or 
thought disorder.  He was anxious, apprehensive, sad and had 
a low mood at times.  At other times he became excited.  He 
had no acute delusions or hallucinations.  There were vague 
paranoid flavored ideations but no active delusions or 
hallucinations.  He had no suicidal or homicidal ideation.  
He exhibited no manic behavior and had no psychomotor 
retardation.  Verbal insight was expressed and judgment was 
not grossly impaired and he had no bizarre or unusual 
behavior.

His PTSD with history of anxiety/panic disorder and dysthymic 
disorder was confirmed.  He was assigned a GAF score of 55.  
The examiner commented that the Veteran did have a history of 
dysthymic disorder plus anxiety disorder complicated with 
panic but the major problem at this point was PTSD.  The 
Veteran continued to receive treatment for his psychiatric 
disorders, including "PTSD as a major difficulty."

In a January 2007 VA treatment record, the Veteran complained 
of difficulties with low self-esteem and critical internal 
narrative feeding the self esteem difficulties.  The examiner 
discussed with the Veteran different mechanisms for combating 
this problem.  The Veteran also shared the presence of 
potential visual illusion that occurred just upon wakening of 
a silhouetted figure in his room that disappears as he wakes 
up.  The Veteran also displayed anxious mood with restricted 
affect.  He denied current suicidal or homicidal ideation and 
auditory or visual hallucination.  The Veteran's speech was 
logical, coherent and sequential.  He displayed fair insight 
with good judgment.  

The examiner commented that the Veteran was experiencing 
significantly low self-esteem and ongoing internal critical 
narrative that was feeding the self-esteem.  The issues were 
created, if not exacerbated, by his service and difficulties 
in coping post service.  The Veteran was advised to continue 
treatment in the clinic with the goal of reduction of symptom 
severity. 

The Veteran received another VA psychiatric examination in 
April 2008.  Objectively, the Veteran was clean and casually 
dressed.  His psychomotor activity was restless; speech was 
rapid; attitude was cooperative; and, mood was anxious and 
depressed.  His attention was intact; he was oriented; 
however, his thought process revealed paucity of ideas.  He 
was preoccupied with 1-2 topics.  He understood that he had a 
problem.  He had sleep impairment and woke up several times 
each night, even with his prescribed medication.  He did not 
exhibit hallucinations or inappropriate behavior.  He did not 
have obsessive/ritualistic behavior; however, he did report 
panic attacks when he was in public and he was unable to deal 
with others.  He did report homicidal thoughts in that he 
wanted to "knife" other veterans in the outpatient group in 
Scranton because of the things they were saying.  He also 
reported suicidal ideation in that he wanted to kill himself 
by carbon monoxide poisoning.  However, he could never go 
through with it because he did not know how his family would 
survive without him.  He had good impulse control and no 
episodes of violence.  He had no impairments of memory.

The Veteran demonstrated typical PTSD symptoms, including 
persistent re-experiencing of traumatic events, avoidance 
behavior, sleep impairments, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance and 
exaggerated startle response.  His symptoms were chronic in 
nature and occurred on a daily basis.  There was no remission 
of symptoms noted.  The examiner reported that the Veteran 
was unable to work; had difficulties in dealing with people 
in the outside world; was unable to tolerate even mild 
stressors; and, drank excessively to manage stress and to 
sleep.

Testing confirmed the Veteran's diagnosed PTSD with dysthmia 
by history.  However, the examiner commented the Veteran 
endorsed a degree of symptomatology which suggested over-
exaggeration.  The examiner assigned a GAF score of 55.  The 
examiner noted that the Veteran had been unable to work for 
many years due to his PTSD.  Physical health concerns were 
prevalent as related to having to deal with the external 
world and the concomitant social isolation and truncation of 
his interactions with others.  The Veteran's PTSD symptoms 
were directly linked to changes in impairment in functional 
state and quality of life.  The prognosis was guarded given 
the frequency of homicidal/suicidal ideation and limited 
ability to cope with minimal stressors in his life.  
Stabilization would depend on continued medication compliance 
and involvement in wellness activities and emergency services 
as needed.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that for the entire period of this appeal the 
Veteran's service-connected PTSD is shown to be essentially 
productive of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  In 
this regard, the Board notes that the December 1996 and April 
2006 VA examinations and September 2002 VA treatment records 
indicate the Veteran's psychiatric disorder/ PTSD 
symptomatalogy is of a moderate degree of severity.  To that 
end, in these records the Veteran was assigned GAF scores of 
55.  GAF scores that range from 51 to 60 are assigned for 
PTSD with moderate symptoms.  A disability evaluation shall 
be assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2005).  Although the 
Veteran's GAF score is not dispositive, it must certainly be 
considered in the evaluation of the service-connected PTSD.   
The Board is aware of the other VA records which indicate the 
Veteran's PTSD is of a lesser degree of severity.  However, 
given the entire medical record in concert,   it is concluded 
that the Veteran's PTSD symptoms more likely approximate the 
higher rather than the lower rating.  For these reasons, a 50 
percent evaluation is warranted for the entire appeal period.  
38 C.F.R. § 4.130 DC 9411.

The Veteran does not warrant a higher evaluation because the 
medical evidence of record does not show occupational and 
social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
To that end, the Board notes that in the April 2008 VA 
examination while the findings confirmed that the Veteran's 
PTSD symptoms were of a moderate degree of severity, the 
examiner commented that the Veteran endorsed a degree of 
symptomatology which suggested over-exaggeration.  For these 
reasons, an evaluation in excess of 50 percent is not 
warranted.  In any event, the Board notes, significantly, 
that the Veteran has been assigned a total rating based on 
individual unemployability due to his service-connected 
disabilities.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An increased evaluation of 50 percent, but not higher, for 
the service-connected PTSD with dysthmia; for the period 
prior to October 11, 2006 is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

An increased evaluation in excess of 50 percent for the 
service- PTSD with dysthmia; for the period beginning on 
October 11, 2006 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


